Order filed October 27, 2015.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00426-CV
                                    ____________

  IN RE IBH INVESTMENTS LLC AND SHARON LESHIKAR, Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               400th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 15-DCV-221958

                                      ORDER

      On May 11, 2015, relators IBH Investments LLC and Sharon Leshikar filed
a petition for writ of mandamus in this court. On June 26, 2015, relators filed a
letter with this court stating that the parties had settled the underlying suit and that
a motion to dismiss had been filed with the trial court.
        On July 7, 2015, this court issued an order abating this case until September
7, 2015, or at such time as either party files a motion to dismiss the original
proceeding or supplements the mandamus record to include the trial court’s order
dismissing the underlying suit. The parties have not taken any further action in this
case.

        Accordingly, we issue the following order.

        Within ten days of this order, relators shall file a letter or motion advising
this court as to whether relators request this court to proceed with or abate this
mandamus proceeding, or to dismiss their petition for writ of mandamus. Should
relators fail to comply with this order, the court will dismiss relators’ petition for
writ of mandamus.

                                              PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.